                   Case 2:20-cv-01125-TSZ Document 14 Filed 09/14/20 Page 1 of 9


 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6

 7

 8   CARRIE A. ANDERSON, in her Personal                   NO. 2:20-cv-01125
     Capacity and as Personal Representative of the
 9   ESTATE OF KIRK DANIEL POWLESS,                        STIPULATED PROTECTIVE
     deceased; et al.,                                     ORDER
10
     Plaintiffs,
11
     v.
12
     WHATCOM COUNTY, a political subdivision
13   of the State of Washington; et al.,

14   Defendants.

15
     1.      PURPOSES AND LIMITATIONS
16           Discovery in this action is likely to involve production of confidential, proprietary, or

17   private information for which special protection may be warranted. Accordingly, the parties hereby

18   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

     acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket protection
19
     on all disclosures or responses to discovery, the protection it affords from public disclosure and use
20
     extends only to the limited information or items that are entitled to confidential treatment under the
21
     applicable legal principles, and it does not presumptively entitle parties to file confidential
22   information under seal.
23

24

25
     STIPULATED PROTECTIVE ORDER - 1                                           Galanda Broadman PLLC
                                                                               8606 35th Avenue NE, Ste. L1
                                                                               Mailing: P.O. Box 15146
                                                                               Seattle, WA 98115
                                                                               (206) 557-7509
               Case 2:20-cv-01125-TSZ Document 14 Filed 09/14/20 Page 2 of 9


 1
     2.     “CONFIDENTIAL” MATERIAL
 2          “Confidential” material shall include the following documents and tangible things produced
 3   or otherwise exchanged: Plaintiffs’ medical records, documents and information that would

 4   otherwise be protected by state law.

     3.     SCOPE
 5
            The protections conferred by this agreement cover not only confidential material (as defined
 6
     above), but also (1) any information copied or extracted from confidential material; (2) all copies,
 7
     excerpts, summaries, or compilations of confidential material; and (3) any testimony,
 8
     conversations, or presentations by parties or their counsel that might reveal confidential material.
 9          However, the protections conferred by this agreement do not cover information that is in

10   the public domain or becomes part of the public domain through trial or otherwise.

11   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

            4.1     Basic Principles. A receiving party may use confidential material that is disclosed
12
     or produced by another party or by a non-party in connection with this case only for prosecuting,
13
     defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
14
     categories of persons and under the conditions described in this agreement. Confidential material
15   must be stored and maintained by a receiving party at a location and in a secure manner that ensures
16   that access is limited to the persons authorized under this agreement.

17          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

18   by the court or permitted in writing by the designating party, a receiving party may disclose any

     confidential material only to:
19
                    (a)     the receiving party’s counsel of record in this action, as well as employees
20
     of counsel to whom it is reasonably necessary to disclose the information for this litigation;
21
                    (b)     the officers, directors, and employees (including in house counsel) of the
22   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
23   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

24   designated;

25
     STIPULATED PROTECTIVE ORDER - 2                                           Galanda Broadman PLLC
                                                                               8606 35th Avenue NE, Ste. L1
                                                                               Mailing: P.O. Box 15146
                                                                               Seattle, WA 98115
                                                                               (206) 557-7509
               Case 2:20-cv-01125-TSZ Document 14 Filed 09/14/20 Page 3 of 9


 1
                    (c)      experts and consultants to whom disclosure is reasonably necessary for this
 2   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 3                  (d)      the court, court personnel, and court reporters and their staff;

 4                  (e)      copy or imaging services retained by counsel to assist in the duplication of

     confidential material, provided that counsel for the party retaining the copy or imaging service
 5
     instructs the service not to disclose any confidential material to third parties and to immediately
 6
     return all originals and copies of any confidential material;
 7
                    (f)      during their depositions, witnesses in the action to whom disclosure is
 8
     reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
 9   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

10   transcribed deposition testimony or exhibits to depositions that reveal confidential material must be

11   separately bound by the court reporter and may not be disclosed to anyone except as permitted

     under this agreement;
12
                    (g)      the author or recipient of a document containing the information or a
13
     custodian or other person who otherwise possessed or knew the information.
14
            4.3     Filing Confidential Material. Before filing confidential material or discussing or
15   referencing such material in court filings, the filing party shall confer with the designating party, in
16   accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

17   remove the confidential designation, whether the document can be redacted, or whether a motion

18   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

     designating party must identify the basis for sealing the specific confidential information at issue,
19
     and the filing party shall include this basis in its motion to seal, along with any objection to sealing
20
     the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
21
     the standards that will be applied when a party seeks permission from the court to file material
22   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
23   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

24   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

     the strong presumption of public access to the Court’s files.
25
     STIPULATED PROTECTIVE ORDER - 3                                            Galanda Broadman PLLC
                                                                                8606 35th Avenue NE, Ste. L1
                                                                                Mailing: P.O. Box 15146
                                                                                Seattle, WA 98115
                                                                                (206) 557-7509
               Case 2:20-cv-01125-TSZ Document 14 Filed 09/14/20 Page 4 of 9


 1
     5.     DESIGNATING PROTECTED MATERIAL
 2          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party or
 3   non-party that designates information or items for protection under this agreement must take care

 4   to limit any such designation to specific material that qualifies under the appropriate standards. The

     designating party must designate for protection only those parts of material, documents, items, or
 5
     oral or written communications that qualify, so that other portions of the material, documents, items,
 6
     or communications for which protection is not warranted are not swept unjustifiably within the
 7
     ambit of this agreement.
 8
            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
 9   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

10   encumber or delay the case development process or to impose unnecessary expenses and burdens

11   on other parties) expose the designating party to sanctions.

            If it comes to a designating party’s attention that information or items that it designated for
12
     protection do not qualify for protection, the designating party must promptly notify all other parties
13
     that it is withdrawing the mistaken designation.
14
            5.2     Manner and Timing of Designations. Except as otherwise provided in this agreement
15   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
16   disclosure or discovery material that qualifies for protection under this agreement must be clearly

17   so designated before or when the material is disclosed or produced.

18                  (a)     Information in documentary form: (e.g., paper or electronic documents and

     deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
19
     the designating party must affix the word “CONFIDENTIAL” to each page that contains
20
     confidential material. If only a portion or portions of the material on a page qualifies for protection,
21
     the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
22   markings in the margins).
23                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

24   and any participating non-parties must identify on the record, during the deposition or other pretrial

     proceeding, all protected testimony, without prejudice to their right to so designate other testimony
25
     STIPULATED PROTECTIVE ORDER - 4                                            Galanda Broadman PLLC
                                                                                8606 35th Avenue NE, Ste. L1
                                                                                Mailing: P.O. Box 15146
                                                                                Seattle, WA 98115
                                                                                (206) 557-7509
               Case 2:20-cv-01125-TSZ Document 14 Filed 09/14/20 Page 5 of 9


 1
     after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
 2   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
 3   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

 4   at trial, the issue should be addressed during the pre-trial conference.

                    (c)     Other tangible items: the producing party must affix in a prominent place on
 5
     the exterior of the container or containers in which the information or item is stored the word
 6
     “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection, the
 7
     producing party, to the extent practicable, shall identify the protected portion(s).
 8
            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 9   designate qualified information or items does not, standing alone, waive the designating party’s

10   right to secure protection under this agreement for such material. Upon timely correction of a

11   designation, the receiving party must make reasonable efforts to ensure that the material is treated

     in accordance with the provisions of this agreement.
12
     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
13
            6.1     Timing of Challenges. Any party or non-party may challenge a designation of
14
     confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
15   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
16   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

17   challenge a confidentiality designation by electing not to mount a challenge promptly after the

18   original designation is disclosed.

            6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
19
     regarding confidential designations without court involvement. Any motion regarding confidential
20
     designations or for a protective order must include a certification, in the motion or in a declaration
21
     or affidavit, that the movant has engaged in a good faith meet and confer conference with other
22   affected parties in an effort to resolve the dispute without court action. The certification must list
23   the date, manner, and participants to the conference. A good faith effort to confer requires a face-

24   to-face meeting or a telephone conference.

25
     STIPULATED PROTECTIVE ORDER - 5                                            Galanda Broadman PLLC
                                                                                8606 35th Avenue NE, Ste. L1
                                                                                Mailing: P.O. Box 15146
                                                                                Seattle, WA 98115
                                                                                (206) 557-7509
               Case 2:20-cv-01125-TSZ Document 14 Filed 09/14/20 Page 6 of 9


 1
             6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
 2   intervention, the designating party may file and serve a motion to retain confidentiality under Local
 3   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of persuasion

 4   in any such motion shall be on the designating party. Frivolous challenges, and those made for an

     improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
 5
     may expose the challenging party to sanctions. All parties shall continue to maintain the material
 6
     in question as confidential until the court rules on the challenge.
 7
     7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 8
     LITIGATION
 9           If a party is served with a subpoena or a court order issued in other litigation that compels

10   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

11   must:

                    (a)     promptly notify the designating party in writing and include a copy of the
12
     subpoena or court order;
13
                    (b)     promptly notify in writing the party who caused the subpoena or order to
14
     issue in the other litigation that some or all of the material covered by the subpoena or order is
15   subject to this agreement. Such notification shall include a copy of this agreement; and
16                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

17   the designating party whose confidential material may be affected.

18   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

             If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
19
     material to any person or in any circumstance not authorized under this agreement, the receiving
20
     party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
21
     (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
22   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
23   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

24   Bound” that is attached hereto as Exhibit A.

25
     STIPULATED PROTECTIVE ORDER - 6                                           Galanda Broadman PLLC
                                                                               8606 35th Avenue NE, Ste. L1
                                                                               Mailing: P.O. Box 15146
                                                                               Seattle, WA 98115
                                                                               (206) 557-7509
               Case 2:20-cv-01125-TSZ Document 14 Filed 09/14/20 Page 7 of 9


 1
     9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 2   MATERIAL
 3           When a producing party gives notice to receiving parties that certain inadvertently produced

 4   material is subject to a claim of privilege or other protection, the obligations of the receiving parties

     are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
 5
     modify whatever procedure may be established in an e-discovery order or agreement that provides
 6
     for production without prior privilege review. The parties agree to the entry of a non-waiver order
 7
     under Fed. R. Evid. 502(d) as set forth herein.
 8
     10.     NON TERMINATION AND RETURN OF DOCUMENTS
 9           Within 60 days after the termination of this action, including all appeals, each receiving

10   party must return all confidential material to the producing party, including all copies, extracts and

11   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

             Notwithstanding this provision, counsel are entitled to retain one archival copy of all
12
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence, deposition
13
     and trial exhibits, expert reports, attorney work product, and consultant and expert work product,
14
     even if such materials contain confidential material.
15           The confidentiality obligations imposed by this agreement shall remain in effect until a
16   designating party agrees otherwise in writing or a court orders otherwise.

17

18                    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

     DATED: August 27, 2020
19                                                                        Attorney for Plaintiff
20
     DATED: August 20, 2020_________                         /s/ George Roche
21                                                            Attorney for Whatcom County Defendants

22

23

24

25
     STIPULATED PROTECTIVE ORDER - 7                                             Galanda Broadman PLLC
                                                                                 8606 35th Avenue NE, Ste. L1
                                                                                 Mailing: P.O. Box 15146
                                                                                 Seattle, WA 98115
                                                                                 (206) 557-7509
              Case 2:20-cv-01125-TSZ Document 14 Filed 09/14/20 Page 8 of 9


 1

 2

 3

 4          PURSUANT TO STIPULATION, IT IS SO ORDERED.
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 5
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
 6
     state proceeding, constitute a waiver by the producing party of any privilege applicable to those
 7
     documents, including the attorney-client privilege, attorney work-product protection, or any other
 8
     privilege or protection recognized by law.
 9

10   DATED: September 14, 2020.

11

12

13
                                                         A
                                                         Thomas S. Zilly
                                                         United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25
     STIPULATED PROTECTIVE ORDER - 8                                        Galanda Broadman PLLC
                                                                            8606 35th Avenue NE, Ste. L1
                                                                            Mailing: P.O. Box 15146
                                                                            Seattle, WA 98115
                                                                            (206) 557-7509
                  Case 2:20-cv-01125-TSZ Document 14 Filed 09/14/20 Page 9 of 9


 1
                                                 EXHIBIT A
 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,    ____________________________________            [print   or    type     full    name],       of

 4   ____________________________________ [print or type full address], declare under penalty of

     perjury that I have read in its entirety and understand the Stipulated Protective Order that was issued
 5
     by the United States District Court for the Western District of Washington on [date] in the case of
 6
     Anderson, et al. v. Whatcom County, et al., No. 2:20-cv-01125. I agree to comply with and to be
 7
     bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that
 8
     failure to so comply could expose me to sanctions and punishment in the nature of contempt. I
 9   solemnly promise that I will not disclose in any manner any information or item that is subject to

10   this Stipulated Protective Order to any person or entity except in strict compliance with the

11   provisions of this Order.

             I further agree to submit to the jurisdiction of the United States District Court for the
12
     Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
13
     Order, even if such enforcement proceedings occur after termination of this action.
14
     Date:
15   City and State where sworn and signed:
16   Printed name:

17   Signature:

18

19

20

21

22

23

24

25
     STIPULATED PROTECTIVE ORDER - 9                                             Galanda Broadman PLLC
                                                                                 8606 35th Avenue NE, Ste. L1
                                                                                 Mailing: P.O. Box 15146
                                                                                 Seattle, WA 98115
                                                                                 (206) 557-7509
